DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “element” in the phrase “filter element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is glass, plastic, glass ceramic or their combination as described in pg.8 L18-23. Therefore, the limitation is being interpreted as requiring a glass, plastic, glass ceramic or their combination or its equivalent. 
The word “element” in the phrase “converging element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a lens, a mirror, a prism, a30 lattice, a diffraction lattice, a semi-transparent mirror, an electrical filter or any combination thereof as described in pg.10 L28-32. Therefore, the limitation is being interpreted as a lens, a mirror, a prism, a30 lattice, a diffraction lattice, a semi-transparent mirror, an electrical filter or any combination thereof or its equivalent. 
The word “element” in the phrase “sensor element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a material having the formula (M’)8(M”M’”)6024(X,S)2:M””  as described in pg.3 L25-36. Therefore, the limitation is being interpreted as requiring a material having the formula (M’)8(M”M’”)6024(X,S)2:M”” or its equivalent.

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Teich discloses: a detecting device (para. [0042]) for indicating an intensity of a predetermined type of radiation present in electromagnetic radiation incident on the detecting device (para. [0042]), wherein the detecting device comprises:
a filter element (para. [0026]) for filtering the incident electromagnetic radiation, wherein the filter element is configured to filter off electromagnetic radiation with a wavelength of above 590 nm from the incident electromagnetic radiation (para. [0042]);
a converging element (para. [0026])configured to increase a density of photons of the predetermined type of radiation present in the incident electromagnetic radiation; and
Teich fails to teach, disclose, suggest or make obvious: a sensor element comprising a material arranged to receive the incident electromagnetic radiation that has passed through the filter element and the converging element, wherein the sensor element is operable to indicate an intensity of the predetermined type of radiation present in the incident electromagnetic radiation by change of a color of the sensor element, wherein the material is represented by formula (I), comprising:
(M’)8(M”M’”)6024(X,S)2:M””
wherein;
M’ represents a monoatomic cation of an alkali metal selected from Group 1 of the IUPAC periodic table of the elements, or any combination of such cations;
M’ ’ represents a trivalent monoatomic cation of an element selected from Group 13 of the IUPAC periodic table of the elements, or of a transition element selected from any of Groups 3 - 12 of the IUPAC periodic table of the elements, or any combination of such cations;
M’” represents a monoatomic cation of an element selected from Group 14 of the IUPAC periodic table of the elements, or any combination of such cations;
X represents an anion of an element selected from Group 16 of the IUPAC periodic table of the elements, or from Group 17 of the IUPAC periodic table of the elements, or any combination of such anions; and
M”” represents a dopant cation of an element selected from rare earth metals of the IUPAC periodic table of the elements, or from transition metals of the IUPAC periodic table of the elements, or any combination of such cations, or wherein M”” is absent.
Regarding independent claim 16, the claim contains the same substantive limitations as claim 1, the claim is therefore allowed on the same basis.
Claims 2-15, 17-19 are allowed on the same basis as independent claims 1 & 16 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884